Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 1 of 15 Page ID #:1648
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 2 of 15 Page ID #:1649
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 3 of 15 Page ID #:1650
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 4 of 15 Page ID #:1651
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 5 of 15 Page ID #:1652
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 6 of 15 Page ID #:1653
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 7 of 15 Page ID #:1654
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 8 of 15 Page ID #:1655
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 9 of 15 Page ID #:1656
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 10 of 15 Page ID
                                 #:1657
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 11 of 15 Page ID
                                 #:1658
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 12 of 15 Page ID
                                 #:1659
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 13 of 15 Page ID
                                 #:1660
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 14 of 15 Page ID
                                 #:1661
Case 2:19-cv-02188-DSF-MRW Document 108 Filed 08/16/19 Page 15 of 15 Page ID
                                 #:1662
